NEELY, Justice,
dissenting:
I am compelled to dissent from the majority’s opinion. Although I enthusiastically agree with our previous holdings implementing the right of a criminal defendant to be represented by counsel, State ex rel. Graves v. Daugherty, 164 W.Va. 726, 266 S.E.2d 142 (1980), and assuring that he or she be effectively represented by counsel, State ex rel. Rogers v. Casey, 166 W.Va. 179, 273 S.E.2d 356 (1980), I do not believe that the Constitution requires, nor that common sense suggests, the result the majority appears today to have reached. Namely, that in a trial for criminal contempt, the accused has the right to be prosecuted by, if not incompetent, at least reluctant counsel.
*296The majority’s entertaining characterization of the split of authority on this question has, I fear, left the wrong impression, one which I now must rectify. In addition to the decisions “recognized” by the majority as permitting the appointment of private counsel, I am also aware of similar decisions in a number of other courts. I shall begin with the Federal Circuits. The First Circuit, MacNeil v. U.S., 236 F.2d 149 (1956), cert. denied, 352 U.S. 912, 77 S.Ct. 150, 1 L.Ed.2d 119 (1956); the Fourth Circuit, In re Fletcher, 216 F.2d 915 (1954), cert. denied, 348 U.S. 931, 75 S.Ct. 347, 99 L.Ed. 730 (1955); the Ninth Circuit, Western Fruit Growers v. Gotfried, 136 F.2d 98 (1943); and the Tenth Circuit, Frank v. U.S., 384 F.2d 276 (1967), all join the Second Circuit in countenancing the prosecution of criminal contempts by attorneys other than the federal prosecutors.
The astute reader is unsurprised by the opinions of these circuits, for he is familiar with Fed.R.Crim.P., 42(b), providing that “notice [of criminal contempt] shall be given ..., on application of ... an attorney appointed by the court for that purpose, by an order to show cause or an order of arrest.” And, as commentators have realistically observed, “[sjince the person most likely to call the contempt to the court’s attention is counsel of the aggrieved party, the court is likely to appoint said counsel to prosecute the criminal action.” G.K. Wright, et al. “Civil and Criminal Contempt in Federal Courts,” 17 F.R.D. 167, 172 (1955).
As for state courts, I would add (alphabetically) the voices of the courts of Georgia, Welbom v. Mize, 107 Ga.App. 427, 130 S.E.2d 623 (1963); Iowa, State v. Rudolph, 240 Iowa 726, 37 N.W.2d 483 (1949); Massachusetts, Katz v. Commonwealth, 379 Mass. 305, 399 N.E.2d 1055 (1979); Mississippi, Melvin v. State, 210 Miss. 132, 48 So.2d 856 (1950); Missouri, Popsicle Corporation v. Pearlstein, 168 S.W.2d 105 (Mo.App.1943); Oregon, State ex rel. Johnson v. Schwartz, 23 Or.App. 270, 542 P.2d 153 (1975); and Wisconsin, Wisconsin Employment Relations Bd. v. Allis-Chalmers Workers’ Union, Local 248, 249 Wis. 590, 25 N.W.2d 425 (1946), to the chorus of support for the proposition that criminal contempts need not be prosecuted by state prosecuting attorneys. The authority supporting my dissent, therefore, does not, as the majority opinion might indicate, merely amount to a desultory barbershop quartet, but rather to a full choir, led by one of our greatest soloists, Judge Learned Hand.
This chorus is not mere sound and fury, either. On the contrary, it signifies an intelligent and realistic concern. Judge Learned Hand noted in his famous opinion in the case of McCann v. New York Stock Exchange, 80 F.2d 211 (2d Cir.1935), cert. denied sub nom. McCann v. Leibell, 299 U.S. 603, 57 S.Ct. 233, 81 L.Ed. 444 (1936), (an opinion, by the way, the eminent wisdom of which prompted the adoption of Rule 42(b), supra) that in the prosecution of a criminal contempt committed outside the presence of the court “the judge may prefer to use the attorney of a party, who will indeed ordinarily be his only means of information.... There is no reason why he should not do so, and every reason why he should_” Id., at 214. A number of such reasons are put forth in Musidor, B. V v. Great American Screen, 658 F.2d 60 (2d Cir.1981):
The practicalities of the situation — when the criminal contempt occurs outside the presence of the court but in civil litigation — require that the court be permitted to appoint counsel for the opposing party to prosecute the contempt. There is no fund out of which to pay other counsel in such an event, nor would it be proper that he be paid by the opposing party. This is not the kind of case for which legal aid societies or public defenders are available.
Other such reasons are readily apparent, the most compelling of which is the political nature of the elected county prosecuting attorney. It is very possible that a case could appear which, if prosecuted, would result in the premature termination of the prosecutor’s career at the following election. The power of a court to appoint other attorneys to prosecute unpopular criminal contempt actions relieves county prosecutors of having to face a difficult *297choice between their duty and their career. The same power also reassures those against whom the criminal contempt has been perpetrated that, even should the prosecutor opt for the preservation of his or her career, their rights may still be protected.
The danger of vexatious litigation to which the majority alludes is qualified by the nature of the procedure involved. A judge must first determine that an injunction is required and enter an order granting such relief. Only when that judicial judgment is ignored, and the order violated, does an action for criminal contempt arise, and then the parties must go back before a judge and, if requested, a jury, who determine whether the acts objected to were in fact committed, and whether the commission of those acts amounts to a violation of the court’s order sufficient to constitute criminal contempt. To my mind, that “judicial sandwich” around the private attorney’s information is a substantial protection of the accused contemnor from malicious prosecution.
The majority opinion makes a certain theoretical sense; we all want objectivity in the prosecution of any criminal matter. Applied theoretical perfection, however, diminishes in value in direct proportion to the imperfection it encounters in the real world, and we live in an imperfect world. We live in a world, for instance, of underfunded county prosecutors. We live in a world where elected politics is determined by numerosity, and in a public disturbance numerosity is likely to be on the side of the contemnors. Most importantly, we live in a world where courts have to provide impartial supervision over labor conflicts.
Access to the courts, and to the consciously weighted balance struck by the legal system, is the preeminent aspect of national and state policy with respect to labor disputes. The prospect of court intervention, and an abiding conviction among the parties of the impartiality of courts, are the elements which defuse potentially explosive labor disputes. It is, therefore, vital that access to the courts remain open. It is both dangerous and politically naive to eliminate avenues of access to the courts, and particularly so to leave as the only channel an institution both ineffective because of its lack of resources and susceptible of political intimidation. The system allowing private prosecution may not have been perfect, but it took into account the imperfections of our world, and provided a far superior result than the rule today mandated by the majority will achieve.
Finally, just as Moliere’s “Bourgeois Gentilhomme” had to be told that he was speaking prose, the majority apparently needs to be reminded that it is writing law, and not merely rendering ad hoc decisions. The unconditional nature of the majority position fails to take into account the full spectrum of circumstances that might call for prosecution by a private attorney. Outside the area of labor disputes there are countless occasions when it is necessary to enforce a court’s injunction order with a criminal contempt action. Since such enforcement is ancillary to the adjudication of a private civil dispute, why should we burden the public treasury with the costs of securing enforcement? More to the point, why should civil litigants be left at the mercy of a publicly elected official if he or she is not interested in vindicating their rights? Courts are not only called on to secure the enforcement of injunctions against labor unions. Under the majority's rule state courts are now as powerless to secure the enforcement of, for instance, a school integration order in the face of widespread political opposition, as they are to protect the property of employers.
The majority’s holding exemplifies the converse of the ancient dictum that hard cases make bad law. Here, too easy a case has made bad law.